
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.27



SEVERANCE AGREEMENT


        THIS AGREEMENT is entered into as of November 29, 2001 (the "Effective
Date"), by and between John W. Sayward ("Sayward") and SICOR Inc., a Delaware
corporation (together with its affiliates, the "Company").

        1.    Term of Agreement.    

        This Agreement shall remain in effect from the Effective Date until the
date when the Company has met all of its obligations under this Agreement
following the termination of Sayward's employment with the Company. The
effectiveness of this Agreement is expressly contingent upon execution of the
attached Agreement and Release of Claims (the "Release") which is specifically
incorporated by reference herein, and the expiration of the revocation period
set forth therein without timely notice to revoke by Sayward.

        2.    Termination of Employment.    

        As of November 29, 2001 (the "Termination Date"), Sayward's employment
as Executive Vice President, Finance, Chief Financial Officer and Treasurer of
Company is hereby terminated.

        3.    Definition of Continuation Period.    

        For all purposes under this Agreement, "Continuation Period" shall mean
the period commencing on the Termination Date and ending on the earlier of

(a)The date six (6) months after the Termination Date; or

(b)The date of Sayward's death.

        4.    Entitlement to Severance Pay and Benefits.    

        Sayward shall receive from the Company the severance pay described in
Section 5 hereof (the "Severance Pay") and the benefits described in Section 6
hereof.

        5.    Amount of Severance Pay.    

        Commencing seven (7) days following Sayward's execution of this
Agreement, and continuing through the end of the Continuation Period, the
Company shall continue Sayward's bi-weekly compensation equal to the sum of
$10,113.3070 for six months, less all required payroll deductions. Company shall
also continue to pay Sayward his car allowance of $700 per month during the
Continuation Period. In addition, Sayward shall be entitled to his 2001 target
Bonus (multiplied by 1.5), calculated in accordance with the Company's Key
Employee Incentive Plan consistently with other eligible employees at Sayward's
pay grade and performance rating, as if Sayward had been employed through
December 31, 2001, payable (subject to applicable withholding) at the time and
in the manner such bonus payments are made to other eligible employees.

        6.    Cooperation.    

        In consideration of the Severance Pay set forth in Section 5 hereof and
the Stock and Group Insurance Provisions of Section 7 hereof, Sayward agrees,
during the Continuation Period, to cooperate with Company in transitioning
Sayward's responsibilities to other employees, and will, at Company's reasonable
request, make himself available at such times and at such places as may be
reasonably necessary to assist Company in such transition. Sayward shall be
entitled to no further compensation, other than reimbursement for out-of-pocket
expenses approved in advance by the Company, for the performance of such
services.

        7.    Stock and Group Insurance.    

        (a)    Stock Options and Restricted Stock.    Subject to approval by the
Stock Option Committee of the Board of Directors of the Company (which approval
the Company shall promptly seek),

--------------------------------------------------------------------------------

seven (7) days following Sayward's execution of this Agreement: (i) Sayward
shall be granted a fully vested non-statutory option to purchase 50,000 shares
of the Company's common stock at an exercise price equal to the closing price of
such common stock on the date which is the later of the date of the Stock Option
Committee approval or seven (7) days following Sayward's execution of this
Agreement, and on such other terms as are contained in the Company's standard
form of non-statutory stock option agreement; and (ii) all of Sayward's
unexpired stock options granted to him by the Company shall vest. Subject to
approval by the Stock Option Committee of the Board of Directors of the Company,
the post-termination exercise grace period under Sayward's stock option
agreements will be extended from ninety (90) days to one (1) year. Sayward
acknowledges that, by agreeing to such an extension, any incentive stock options
may be treated as non-qualified stock options. Sayward acknowledges that he
should consult a tax adviser regarding the impact of the tax treatment of these
options.

        (b)    Group Insurance.    As of the Termination Date, Sayward (and,
where applicable, his dependents) shall be entitled to convert his group life
insurance policy into an individual policy pursuant to the terms of such policy.
Should Sayward elect to convert such policy, the Company will pay the premium
for such policy during the Continuation Period. Also, should Sayward elect to
continue group health continuation coverage under the Consolidated Omnibus
Reconciliation Act of 1986, the Company will pay the premiums for such coverage
(subject to Sayward's payment of the portion of the premium, if any, for family
coverage) during the Continuation Period.

        8.    Continuing Obligation Regarding Company Confidential Information
and Trade Secrets.    

        As a material condition of this Agreement, Sayward is required to comply
with and is subject to the terms of the provisions regarding confidential
information set forth in Section 6 of the Release. Violation of this Section 8
shall constitute a material breach of this Agreement.

        9.    Limitation on Payments.    

        (a)    Basic Rule.    Any other provision of this Agreement
notwithstanding, the Company shall not be required to make any payment or
property transfer to, or for the benefit of, Sayward (under this Agreement or
otherwise) that would be nondeductible by the Company by reason of section 280G
of the Internal Revenue Code of 1986, as amended (the "Code"), or that would
subject Sayward to the excise tax described in section 4999 of the Code. All
calculations required by this Section 8 shall be performed by the independent
auditors retained by the Company most recently prior to the Change in Control
(the "Auditors"), based on information supplied by the Company and Sayward, and
shall be binding on the Company and Sayward. All fees and expenses of the
Auditors shall be paid by the Company.

        (b)    Reductions.    If the amount of the aggregate payments or
property transfers to Sayward must be reduced under this Section 9, then Sayward
shall direct in which order the payments or transfers are to be reduced, but no
change in the timing of any payment or transfer shall be made without the
Company's consent. As a result of uncertainty in the application of sections
280G and 4999 of the Code at the time of an initial determination by the
Auditors hereunder, it is possible that a payment will have been made by the
Company that should not have been made (an "Overpayment") or that an additional
payment that will not have been made by the Company could have been made (an
"Underpayment"). In the event that the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against the Company or Sayward that
the Auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment shall be treated for all purposes as
a loan to Sayward that he shall repay to the Company, together with interest at
the applicable federal rate specified in section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by Sayward to the Company if
and to the extent that such payment would not reduce the amount that is
nondeductible under section 280G of the Code or is subject to an excise tax
under section 4999 of the Code. In the event that the

2

--------------------------------------------------------------------------------




Auditors determine that an Underpayment has occurred, such Underpayment shall
promptly be paid or transferred by the Company to, or for the benefit of,
Sayward, together with interest at the applicable federal rate specified in
section 7872(f)(2) of the Code.

        10.    Successors.    

        (a)    Company's Successors.    The Company shall require any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company's business or assets, by an agreement in substance and form satisfactory
to Sayward, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term "Company" shall include any successor to the Company's
business or assets which executes and delivers the assumption agreement
described in this Subsection (a) or which becomes bound by this Agreement by
operation of law.

        (b)    Sayward's Successors.    This Agreement and all rights of Sayward
hereunder shall inure to the benefit of, and be enforceable by, Sayward's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees; provided however, that Sayward shall not be
permitted to assign his obligations to the Company, without the express written
consent of the Board of Directors.

        11.    Miscellaneous Provisions.    

        (a)    Notice.    Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of Sayward, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

        (b)    Waiver.    No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Sayward and by an authorized officer of the Company. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

        (c)    Whole Agreement.    Except as provided in the Release, no
agreements, representations or understandings (whether oral or written and
whether express or implied) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter hereof. Any previous employment or severance agreements with the Company
or its affiliates are hereby terminated and superseded. This Agreement can only
be changed in writing signed by Sayward and the President of the Company.

        (d)    No Setoff; Withholding Taxes.    There shall be no right of
setoff or counterclaim, with respect to any claim, debt or obligation, against
payments to Sayward under this Agreement. All payments made under this Agreement
shall be subject to reduction to reflect taxes required to be withheld by law.

        (e)  Sayward agrees to indemnify and hold the Company harmless from and
defend and indemnify it from all claims, causes of action, demands, payments,
charges, penalties and assessments that may be asserted in connection with the
payments provided for in this Agreement.

3

--------------------------------------------------------------------------------




        (f)    Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to such state's conflict of laws principles.

        (g)    Severability.    The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

        (h)    Arbitration.    Except as otherwise provided in Section 8 of this
Agreement, any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be resolved pursuant to the dispute
resolution terms set forth in Section 11 of the Release.

        (i)    No Assignment.    The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this Subsection (i) shall be void.

        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.


 
 
/s/  JOHN W. SAYWARD      

--------------------------------------------------------------------------------

John W. Sayward

 
 
SICOR INC.
 
 
By
 
/s/  MARVIN SAMSON      

--------------------------------------------------------------------------------

    Title   President and CEO

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.27



SEVERANCE AGREEMENT
